Pollock, J.
(dissenting) : By reference to the conveyance declared void in this case, it will be found to be in perfect legal form, iti express terms, to convey the property in dispute to the grantees therein men*32tioned, their heirs and assigns forever, in fee, as trustees, for the benefit of the orphan children of deceased Odd Fellows of the state. The action, in its present form, is to set aside this conveyance on the ground of fraud'. No fraud was found by the trial court. It is declared void for reasons purely legal. The action is one of purely equitable cognizance, governed and controlled by equitable principles. That which is right and just in the premises between man and man alone appeals to the conscience and binds the judgment of the court. In such case it is always proper to take a retrospective view of the attitude of the parties before the court, and their relation to, and dealings with, the subject-matter of the controversy, for in these often lie the equities of the case, and it is a rule of universal application that he who invokes the aid of a court of equity must come with clean hands.
What is the attitude of the defendants in the litigation ? They represent the helpless orphans of a large class of society in this state. Their grantor, from an abundance of wealth, out of a large heart, moved by a spirit of generosity and benevolence, conceived the plan of conferring upon these helpless orphans the blessings of a larger education and better equipment for life than they could otherwise obtain. It is a commendable fact that in courts of all Christian nations such litigants have been the favorites of the law, even to the extent that a rule of decision has grown up that such grants must be upheld, if possible, consistently with the principles of the law.
On the other hand, what is the attitude of the plaintiffs ? As shown by the record, their first appearance in this controversy was as counsel for the sister of the grantor, as his heir at law, in an action of ejectment brought to recover this property. She *33resided in France. She had no right to recover the property, because she was an alien and could not inherit under existing law. The property is large, estimated to be of the value of $75,000 to $100,000. According to plaintiffs’ showing, while acting in the fiduciary relation to her of legal adviser, and at a time when, in the absence of an authorizing treaty between this government and France, she possessed no inheritable or salable right to the property, they engaged in the doubtful transaction of securing from her a transfer of her pretended interest in the litigation for the nominal sum of about $4500. In other words, upon their own showing, they are guilty of wagering with their client, at the ratio of about twenty to one, that the courts of this state would not uphold the deed of her brother, as grantor, to a worthy charity. They came into a court of equity to recover their wager; and have won. When nisi prius courts mistake the law there is a remedy for the correction of errors. When courts supreme, not alone in name or in power, but supreme in the dignity and majesty of th'e law, forget, ignore, or refuse to be guided by the well-established and fundamental principles of the law, there is no remedy for the correction of errors ; but when the issue is one of large public importance, involving the welfare of a state, as in the case at bar, it becomes necessary to inquire by what authority is such decision made ; by-what process of reasoning is such conclusion reached ; what logic employed to convince the mind, or what sophistry used to deceive, that the decision reached may be commended by the bench and bar of this and other states, if sound, or condemned if unsound.
In considering this question I shall lay aside any discussion of the rule against perpetuities discussed *34by Mr. Justice Cunningham in his dissenting opinion, for all agree that if the deed is a valid grant to a public charity the rule has no application. ' I also lay aside from this discussion the patent fact that as the conveyance is to the grantees, their heirs and assigns, in fee, as trustees for the orphan children of deceased Odd Fellows of the state, and contains no clause in restraint of alienation, the trustees take an alienable title. (Boyer v. Sims, 61 Kan. 593, 60 Pac. 309; Webb v. Rockefeller, post, just decided, 71 Pac. 283.) I prefer to place my dissent upon the ground that the conveyance is a valid grant to a public charity and must be upheld.
The ground of the decision of the majority, stripped of all useless verbiage, is summarized in the majority opinion as follows :
“That is not a public charity which the state is not under obligation in the first instance to endow for the use of the very class to be benefited; and the staté is not under obligation to provide and maintain a home for the orphans of deceased Odd Fellows.”
Without fear of successful contradiction, I deny the soundness of this statement. Its sole merit lies in novelty: No authorities are cited in its support, and I assert that there is not an authority to be found, ancient or modern, in all the vast accumulation of knowledge upon this subject, which either supports, or tends to support, this doctrine or the labored apology of the learned chief justice, written in excuse of the decision made.
The precise question has many times received the consideration of able courts in this country. These cases, however, are not referred to in the majority opinion ; they arrived at a different conclusion. In the case of Benjamin Franklin’s Administratrix v. The *35City of Philadelphia et al., 2 Pa. Dist. Rep. 435, it was held:
“It is not necessary that a charity should be open to every one in the community. A man may select classes, and when a class is designated, the charity is public.”
In the opinion, Mr. Justice Arnold said:
“Nor is it necessary that a charity should be open to every one in the community. A man has a right to select classes of the people as the objects of his charity, and when he designates the class, the charity is considered public, although only those persons who come within the definition of the class are entitled to the benefit of it.” (Burd Orphans’ Asylum v. The School District of Upper Darby, 90 Pa. 21; Philadelphia v. Women’s Christian Association, 125 Pa. 572, 17 Atl. 475; Episcopal Academy v. Philadelphia, 150 Pa. 565, 25 Atl. 55.)
“Stephen Girard’s great estate, which now houses, feeds, clothes and educates 1500 orphan boys, would, if any strained definition of the word ‘ public ’ were allowed to prevail, be crippled by taxation ; yet only a class, and that a small class, of the people can obtain the benefit of it. Girls are excluded ; boys whose fathers are living are excluded ; men and women are excluded ; in short, all but ‘ poor, white male orphans ’ are excluded. Nevertheless, it is a great charity, and withstood numerous and persistent attacks in the courts of Pennsylvania and of the United States, until now it is fixed, firm and immovable as a rock. (Vidal v. Girard’s Executors, 2 How. [U. S.] 127, 11 L. Ed. 205; Philadelphia v. Girard’s Heirs, 45 Pa. 9, 84 Am. Dec. 470; Girard v. Philadelphia, 7 Wall. 1, 19 L. Ed. 53.)
“The essential part of the definition of a charity is that the persons who are to receive it must be indefinite and uncertain • in other words, they must be of a class ; for if a gift be made to individuals by name or description, so that they may be selected and set apart, although they are of a class, the gift is not a *36charity but a legacy. "We have charities for Methodist, Baptist, Presbyterian and Episcopal ministers, charities for foreign missions, for schoolhouses, fire companies, planting shade-trees, hospitals, churches, students, priests, relief of the Indians, libraries, Free Masons, Odd Fellows, aged couples, old men, widows, soldiers, mechanics, merchants, actors, newsboys, and others.”
In City of Indianapolis v. The Grand Master, etc., of the Grand Lodge of Indiana, 25 Ind. 518, it was held :
“That an institution limits its benefactions to the membership of a particular religious or secular organization does not deprive it of the character of a charitable institution.”
Chief Justice Frazier,
in delivering.' the opinion, said:
“The third paragraph of the answer presents the question whether that is a charitable institution, in the sense of the statute, which confines its benefactions to those who have become members of the Masonic order, having paid the fees commonly required for that purpose. We think that this question must be answered in the affirmative. It is not essential to charity that it shall be universal. That an institution limits the dispensation of its blessings to one sex, or to the inhabitants of a particular city or district, or to the membership of a particular religious or secular organization, does not, we think, deprive it either in legal or popular apprehension of the chai’acter of a charitable institution. If that only be qharity which relieves human want, without discriminating among those who need relief, then indeed it is i rarer virtue than has been supposed. And if one organization may confine itself to a sex, or church, or city, why not to a given confraternity? So harrow a definition of charity as the third paragraph presupposes is not, that we are aware of, ever attached to it, and we are not at liberty to circumscribe the effect of the statute, and defeat its intention, by affixing to its terms an unusually limited meaning.”
*37In the City of Petersburg v. Petersburg Ben. Ass’n, 78 Va. 431, it was held :
“ Where the revenues of an association are applied wholly to paying its current expenses, the assistance of its indigent members, and the families of such as have died in need, these are charitable purposes, and it is not essential that they shall be universal.”
In the opinion it was said :
“The objects of the association, which was incorporated by the legislature in 1826, are set forth in its constitution and by-laws, and in the preamble thereto, which declares that in instituting a society of mechanics, charity should be the principal but not the only object. Its revenues, as the testimony shows, are wholly applied to the payment of its current expenses, the assistance of its indigent members, and the families of such of them as may have died in needy circumstances. These are charitable purposes, and the relief afforded is none the less charity because confined to members of the association and the families of deceased members. It is not essential to charity that it shall be universal.”
In the case of Mason v. Perry, 48 Atl. 671, the supreme court of Rhode Island held :
“A will bequeathed property to an incorporated Masonic lodge, and its successors forever, in trust, the income to be applied annually ‘for the relief of needy members of such lodge, or preferably for the general purposes of the lodge, including now and then, if desired, an appropriation for proper forms of entertainment for the members.’ Held, that though the first object was a charitable one, for which a charitable trust would be valid, the second object, for which the testator expresses his preference, was not charitable, and hence the bequest was void.” (22 R. I. 474.)
In the opinion it was said :
“Assuming, then, as we will, that if the trust is valid it is such a one as the said lodge is competent *38to take and administer, we will proceed at once to consider whether it is a valid charitable trust. The income of the trust property is to be expended annually ‘for the relief of needy members of said Mount Vernon lodge, or preferably for the general purposes of the lodge; including now and then, if desired, an appropriation for proper forms of entertainment for members of the lodge.5 That the first object thus specified is a charitable, one will hardly admit of ,doubt; and had the testator stopped there, or had he fixed the amount to be thus used, we see no reason why such trust would not have been a valid and-enforceable one. It would clearly have been one of the classes of trusts which are under the special control of a court of equity.55
In Price v. Maxwell, 28 Pa. St. 23, it was held :
“A devise to a school -under the auspices and control of a religious denomination or sect, and confined to the youth of its members both rich and poor, and in which the peculiar views of Christianity as entertained by that denomination constituted a part of the instruction imparted in the school, is a devise to a charitable use.”
In the opinion, after citing numerous cases, it was said:
“But in none of these cases was it supposed for a moment that the gift failed or ceased to be for charitable uses either, because not restricted to the poor, or because confined in its benefits to a particular class, or because it was for the spread of religion, or because it combined all.or any of these purposes together.55
In Ould v. Washington Hospital for Foundlings, 95 U. S. 303, 311, 24 L. Ed. 450, Mr. Justice Swain said :
“A charitable use, where neither law nor public policy forbids, may be applied to almost anything that tends to promote the well-doing and well-being of social man. Perry on Trusts, § 6,87.55
*39In Estate of Willey, 128 Cal. 1, 12, 56 Pac. 550, it was held:
“Devises in trust to trustees, for the use of the ‘widows5 and orphans5 fund5 of certain associations, are valid charitable trusts, notwithstanding such associations are not themselves charitable bodies, since it is not necessary that the trustee of such a trust should be a charitable institution, and it will be presumed, to support the trust, that such trustee will properly apply the funds.
“A bequest intended as a charity is not void, and will not be legally construed void, if it can possibly be made good.55 '
In the opinion it was said :
“ It is contended by respondents that the provisions for the payment of certain sums to Corinthian lodge, Washington chapter, and Marysville commandery— all being Masonic bodies — are invalid, because they are not charitable bodies, and because they are not bound to use the bequests for charitable purposes. But, in the first place, it is not necessary to determine whether a Masonic body is or is not a charitable institution, for it is not necessary that a trustee for charitable purposes should be itself a charitable institution ; it is sufficient if the bequest be for a charitable purpose. In each of the instances the bequest is made to the Masonic body ‘for the use of the widows5 and orphans5 fund of said lodge,5 or chapter, or commandery. This is a compliance with the legal essence of a valid charity — that is,' that it is public, and is. vague and uncertain as to the individuals to be benefited or relieved.55
In Heiskell v. Chickasaw Lodge, 87 Tenn. 668, 11 S. W. 825, 4 L. R. A. 699, it was held:
“A devise to Chickasaw lodge of Odd Fellows, ‘for the benefit of the widows and orphans,5 is for the widows and orphans of deceased members of that lodge, and is sufficiently definite to be sustained as a charity.55
*40Judge Story, in Ms work on Equity Jurisprudence, § 1177, says:
“The general rule is, that if lands are given to a corporation for any charitable uses which the donor contemplates to last forever, the heir never can have the land back again.”
Innumerable cases are found in the books holding grants and bequests to the widows and orphans of fraternal and other voluntary associations valid as a public charity. No cases are found to the contrary. The inherent vice, tlie almost piteous weakness of the decision made, will appear by a comparison of the case at bar with decisions made in other cases upholding grants and devises as public charities in which the beneficiaries of the trust stood in no different legal relation to the state from the beneficiaries in this case.
In the great Girard will case, (Vidal et al. v. Girard Executors, 43 U. S. 127, 11 L. Ed. 205,) Stephen Girard left in trust with the mayor, aldermen and citizens of Philadelphia, without power of alienation, two million dollars of property to found a college for the education of poor, male orphans between the ages of six and ten years, to be selected, first, from the city of Philadelphia ; second, from the state of Pennsylvania ; third, from the city of New York; fourth, from the city of New Orleans. No public charity has ever been more vigorously and persistently attacked. In that case it was not intimated by the very eminent counsel representing the heirs that the great charity should fail because the state by taxation could not endow and maintain a college for orphan boys of a particular age of the city of Philadelphia and cities foreign to the state. The charity was upheld.
In Burd Orphan Asylum v. School District, 90 Pa. St. *4121, Mrs. Burd founded an asylum for white, female, orphan children of legitimate birth, of not less than four, and not more than eight, years of age, who had been baptized in the Protestant Episcopal church in the city of Philadelphia. Would it be contended the state of Pennyslvania was under obligation to support such an institution, or could raise revenuó by taxation to found it? Yet, the gift was upheld as a public charity.
In Chambers v. City of St. Louis, 29 Mo. 543, the will of one Bryan Mullanphy read :
“One equal undivided third of all my property, real, personal, and mixed, I leave to the city of St. Louis, in the state of Missouri, in trust, to be and constitute a fund to furnish relief to all poor emigrants and travelers coming to St. Louis on their way bona fide to settle in the West.”
In a contest between the heirs of the testator and the executors of the will, to set aside this bequest to charity as void, the bequest was established as a valid public charity. Can it be possible that any intellect may be found so obtuse as even to suggest that the city of St. Louis, or the state of Missouri, could found or promote by taxation a public charity the benefits of which are expressly devoted to persons who are neither citizens nor residents of the city or state ? Clearly not. The same may be said of almost all the great public charities of the world founded by-private persons from private means.
There is not a house of worship in this state which has not been founded by public charity. The title to all church property in this state rests in trustees for the benefit of the members of the church. Not a dollar has been, or can be, raised by the state for their support; not a church can be founded or endowed by *42the state by the use of public revenues ; yet, there is not a church in the state that is not a public charity.
Certain cases are cited in the opinion which, it is contended, support the view taken by the majority. An examination of these cases will show that they have no application whatever to the present controversy.
Within the limits of the city of Philadelphia there exist over 600 large public charities. The legislature of Pennsylvania, in 1874, exempted from taxation “all hospitals, universities, colleges, seminaries, academies, associations and institutions of learning, benevolence, or charity, . . . found, endowed and maintained by public or private charity.” The ninth article of. the constitution of Pennsylvania declares that all taxes shall be uniform upon the same class of subjects, but that the legislature may, by general laws, exempt “institutions of purely public charity,” and that all laws exempting other than the property enumerated therein shall be void.
One of the first cases which arose over an attempt to levy and collect taxes from the great public charities of that state was Burd Orphan Asylum v. School District, supra. It was admitted in that case, as in all of the cases which have arisen in the state of Pennsylvania upon that subject, that the institution sought to be taxed was a valid public charity, but the contention made was that, under the constitutional provision, no property could be exempted from taxation unless, in its nature, a purely public charity. One quotation from an opinion which did not prevail in that case is made in the majority opinion. In the the prevailing opinion by Mr. Justice Green it was said :
“It is conceded that the devise in question has *43created a charity which is public in the strict sense of that expression. But it is urged that it is not purely public, and hence that to apply the language of the act to this particular case would be a violation of the constitutional provision. Now, it must be conceded and it has been decided, here and elsewhere, that the. word ‘purely’ is not to have its largest and broadest significance when used in this connection. In the opposing line of thought it is admitted that the word is to have a limited meaning. It is not contended that a charity to be purely public must be open to the whole public, nor to any considerable portion of the public. Without doubt an asylum for the support of fifty blind men or an equal number of paupers would not be obnoxious to the objection that it was not ‘purely public.’ A charity for the maintenance of disabled seamen, or of aged and infirm stone-masons, resident in the city of Philadelphia, would undoubtedly be a purely public charity. And so also would a charity for the education and maintenance of the children of such persons. And if such a charity should be limited to the white, female, orphan children of such persons between the ages of four and eight years, such limitations, though they would very greatly restrict the class and the number of beneficiaries, would con-, stitute no valid objection to the purely public character of the charity. But seamen and stone-masoús are only designated classes of persons, distinguished by their occupation. A charity for the support of poor widows, or indigent old men, or the insane poor of a city, county,'borough or township, would be equally a purely public charity, no matter how small would be the number of the beneficiaries or how limited the class.
“Why, then, would not a charity for the support of Episcopalians, Catholics, Jews or Presbyterians of a state or city, be purely public? . . . The objects of such a charity are certain and definite, and the persons benefited are indefinite within the specified class. The circumstance that the beneficiaries are to be of a particular religious faith is only of importance as designating the class. It indicates a certain portion of *44the whole community who are to be recipients of the charity. It has the same effect in this respect as the words seamen, stone-masons, blind persons, poor widows, etc., in the cases already mentioned. For the purpose of defining the class of persons who, as distinguished from all other persons in the community, are to enjoy the benefit of the donor’s bounty, the legal effect is the same, whether the words used be seamen, Episcopalians, blind persons, Catholics, poor widows, Jews, stone-masons or Presbyterians. The argument that to sustain, as purely public, a charity in favor of persons of a particular religious faith, would be to maintain sectarianism, is of no weight. 'It is not discrimination in favor of a sect, for it is treating all sects alike. It is not even extending a preference to sectarians ; it is merely recognizing them as a class of persons. We see no reason why that community which ranges persons in classes, so far as this subject is concerned, may not be a community of religious faith, as well as of occupation, condition in life, sex, color, age, disability, physical or mental, or nationality. As to the meaning of the word ‘purely,’ when used in this connection, we .concur in the construction which was given by the supreme court of Ohio1 in the case of Gerke v. Purcell, 25 Ohio St. Rep. 229, that, ‘ when the charity is- public, the exclusion of all idea of private gain or profit is equivalent in effect to the force of “purely” as applied to public charity in the constitution.”’
The cáse of Phila., Appellant, v. Masonic Home, 160 Pa. St. 572, 28 Atl. 954, 23 L. R. A. 545, 40 Am. St. Rep. 736, arose over a construction of the same constitutional provision in regard to taxation. It was conceded that the Masonic home was a public charity. The only question considered was whether the legislature could exempt it from taxation, under a true construction of the constitutional provision. By a divided court, the Masonic home was held not exempt from taxation. However, the Masonic home was, and-*45continues to be, a valid public charity. The right of the state to assess taxes against it in the collection of revenue alone is determined. No principle of the validity or invalidity of the grant to the home as a public charity was involved.
The grant in the case at bar possesses every element of a valid public charity. Mr. Lewin, in his work on Trusts, defines and distinguishes between private and public trusts or charities as follows :
“In private trusts the beneficial interest is vested absolutely in one or more individuals who are, or within a certain time may be, definitely ascertained, and to whom-, therefore, collectively, unless under some legal disability, it is, or within the allowed limit will be, competent to control, modify, or determine the trust. The duration of trusts of this kind cannot be extended by the will of the settlor beyond the bounds of legal limitations, viz., a life or lives in being, with an engraftmen-t of twenty-one years. A public or charitable trust, on the other hand, has for its objects the members of an uncertain and fluctuating body, and the trust itself is of a permanent and indefinite character, and is not confined within the limits prescribed to a settlement upon a private trust.” (Vol. 1, p. 98, Text-book Series.)
The definition of, and distinction between, private and public trusts or charities here made are accepted by text-writers and courts the world over as correct. In the case at bar the property was conveyed to trustees for the use of a class of beneficiaries indefinite and undetermined. There is no element of private gain in the grant. This makes it a valid public charity.
The majority opinion concedes the beneficiaries named in the grant to be the proper subjects of charity ; it concedes education to be a proper charitable purpose ; concedes the beneficiaries to be indefinite ; con*46cedes the motives of the grantor to be charitable. But it is argued that, because of the'limitation of the beneficiaries. to the orphan children of deceased Odd Fellows of the state, the grant is in its nature a private, and not a public, charity, and that the proper law officer of the state cannot interfere to protect the rights of the beneficiaries in the property. This reasoning is both illogical and unsound. There is no such thing in law as a private charity. There are private trusts, and there are public trusts, but private trusts are not charities ; public trusts are charities. If the trust here created were a private trust, the beneficiaries, in their own names and their own right, could come into court and claim the property; but, being a public trust or charity, that is, a grant to trustees for the benefit of an indefinite number of orphans, proper subjects of charity, and for the education and maintenance of these orphans, a purely charitable purpose, the orphans, because they are unknown and indefinite, cannot come into court, in their own names and their own right, to enforce their interest in the property, or to correct an abuse or misuse of the property by the trustees. But their rights in the property will be protected by the proper law officers of the state, for the very reason that they are unknown and indefinite in number and will remain so until selection made by the trustees. Upon this proposition all the authorities agree. Mr. Perry, in his work on Trusts, section 732, says :
“Thus a gift to trustees to educate six orphan boys, to be selected and put to school by them, is uncertain, as the boys are uncertain until they are selected. To say that such a trust should not be executed, but that the heir should take the fund, because there is no orphan boy in the world that can come into court and claim the bequest, would be to subvert the foundation *47of all public charity. In all such cases, the heir or other person interested may bring his bill to test the legality of the charity, or the trustees may bring their bill for instruction, or the attorney-general may bring a bill or information to establish the trust; and the courts, on such bills, can pass upon the validity of the bequest as a charitable use. If, after the charity is established and is in process of administration, there is any abuse of the trust or misemployment of the funds, and there are no individuals having the right to come into court and maintain a bill, the attorney-general, representing the sovereign -power and the general public, may bring the subject- before the court by bill or information, and obtain perfect redress for all abuses.” (See, also, Burrill v. Boardman, 43 N. Y. 254, 3 Am. Rep. 694; Att’y-gen. v. Garrison, 101 Mass. 223; Parker v. May, 5 Cush. 341.)
In People v. Coggswell, 113 Cal. 129, 45 Pac. 270, 35 L. R. A. 269, it was held :
“It is not only the right but also the duty of the attorney-general to institute an action in the name of the state to enforce public charities or trusts, or to remedy abuses in their management.”
In the opinion it was said :
“The state, as parens patriae, superintends the management of all public charities or trusts, and, in these matters, acts through her attorney-general. Generally speaking, such an action will not be entertained at all unless the attorney-general is a party to it. Such was the rule at common law, and it has not been changed in this state. Even in those states, such as Massachusetts, where, by special statute, the attorney-general is instructed to prosecute such actions, it is declared that the statute does not narrow or diminish in this regard the common-law powers incident to the office. (Parker v. May, 5 Cush. 336.) The principle and rule are thus succinctly stated in Attorney-general v. Compton, 1 Younge & C. Ch. 417: Where property affected by a trust for public purposes is in the hands of those who hold it devoted to that *48trust, it is the privilege of the public that the crown should be entitled to intervene by its officers for the purpose of asserting, on behalf of the public generally, the public interest and the public right, which, probably, no individual could be found effectually to assert, even if the interest were such as to allow it. (2 Kent’s Commentaries, 10th ed. 359; Lewin on Trusts, §665; 1 D.aniel’s Chancery Practice, §13; Perry on Trusts, §7320” .
I submit the deed is good, the decision bad. Nor is this all. Section 559 of the code provides :
“In cases decided by the supreme court, when the facts are agreed to by the parties, or found by the court below or a referee, and when it does not appear by exception or otherwise that such findings are against the evidence in the case, the supreme court shall send a mandate to the court below directing it to render such judgment in the premises as it should have rendered on the facts agreed to or found in the case.”
In the court below judgment was entered in favor of the defendants. The case was tried by the court without the intervention of a jury. No special findings were made or requested. The case was not tried upon an agreed statement of facts. The trial court found there was no fraud practiced in the making of the deed in question. Yet, this court cuts off all further defense which may be made by the trustees and directs judgment in favor of plaintiff. From what source does this court derive the power so to order ? It is’ neither authorized by law nor sanctioned by precedent. Why the haste ? It might' be developed upon another trial that plaintiffs have no standing in court to urge the invalidity of the conveyance attacked. They must first prove their right to the property before the trustees are called upon to de*49fend. In the case of Stout v. Coates, Assignee, 35 Kan. 382, 11 Pac. 151, Chief Justice Horton said:
“As the facts, in these cases have not been agreed to by the parties, and as certain findings of fact of the trial court are against the evidence, we cannot direct judgment to be entered in the premises.”
After a'thorough examination of many of the multitude of decisions and precedents governing this case, it 'is to my mind incomprehensible and inexplicable why this most noble gift to a worthy charity has been stricken down in the house of its -friends. The reasons given for so doing neither convince the mind nor excuse the act. We had a wealth of learning to guide our footsteps. The mistake made is irretrievable. Men of large wealth and benevolent minds will in future shun the state as they would a pestilence. No court, unless compelled.thereto by law, will, follow the decision made. No lawyer will cite it unless .in support of a doubtful or desperate case. Its end accomplished, it should retire to the oblivion to which it belongs. The orphans in their poverty and their rags will say of it, “Anathema Maran-atha.”